Citation Nr: 0426989	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-20 084			)	DATE
	)	
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for degenerative 
arthrosis of the left knee to include as secondary to 
service-connected disabilities of the right leg.  

3. Entitlement to an initial compensable rating for hallux 
rigidus with degenerative joint disease of the first 
metatarsal joint of the left great toe.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of service connection for hearing loss and the 
issue of rating the left great toe are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

Left knee degenerative arthrosis did not have onset in 
service and is unrelated to the service-connected 
disabilities of the right leg. 


CONCLUSION OF LAW

Left knee degenerative arthrosis was not incurred in service 
and it is not caused or aggravated by the service-connected 
disabilities of the right leg.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §3.310(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to the claims. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In May 2002, the veteran filed his claim for secondary 
service connection.  In a June 2002 letter, the RO notified 
the veteran of the VCAA and the evidence needed to 
substantiate his claim, namely, a current disability and a 
relationship between the current disability and the injury in 
service.  The RO notified the veteran that VA would obtain 
service records or other records in the custody of a Federal 
agency and a medical examination or opinion if necessary.  
The veteran was notified that he could submit a medical 
opinion from his own doctor or other medical evidence to the 
RO or authorize VA to obtain the records on his behalf.  He 
was informed to identify any additional evidence in support 
of his claim and he was given 60 days to respond.  The RO 
adjudicated the claim in August 2002. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

As for the provision to provide any evidence in his 
possession, the notice to identify any additional evidence in 
support of his claim is essentially to the same effect. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence for which he wants VA to obtain on his 
behalf and as there is otherwise no outstanding evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

Factual Background 

The service medical records disclose that veteran sustained a 
right leg wound, resulting in open fracture of the right 
proximal tibia.  His recovery from the wound was complicated 
by osteomyelitis.  The final diagnoses included malunion of 
the fracture, a one inch shortening of the right leg, and 
right common peroneal palsy.  The veteran was then placed on 
the Temporary Disability Retired List.  There is no record of 
a left knee injury or abnormality. 

In a July 1972 rating decision, the RO granted service 
connection for osteomyelitis of the right proximal tibia with 
residual shell fragment wound and for partial, right peroneal 
nerve palsy.    

On VA examination in July 1983, the examiner noted that the 
veteran had a right foot drop, causing an abnormal gait, and 
an abnormal tilt to the right due to shortening of the right 
leg.  There was no documentation of a left knee condition. 
On a VA electromyelography evaluation in August 1984, the 
reported that he had begun experiencing numbness in the left 
leg in 1979 with aching pains below the knee down to the toes 
and intermittent tingling especially after work and after 
prolonged standing and sitting.  There was some decrease in 
sensation over the left anterior aspect of the left leg.  
However, left sensory and motor conductions of the peroneal 
and posterior nerves within normal limits.

On VA examination in April 1987, the right leg measured about 
1-1/2 inches shorter than the left leg.  

On VA examination in February 1988, the examiner noted that 
the veteran walked with a limp and had chronic low back pain 
and hip pain secondary to the change in his gait.  

VA records disclose that in April 1997 the veteran complained 
of pain and muscle spasms in the left lower extremity, which 
had been ongoing for three months.  The pertinent finding was 
tenderness consistent with tendonitis and strain. 

In October 2000, a VA X-ray of the left knee revealed an 
irregularity of the anterior and lateral aspects of the 
proximal tibia. 

On VA examination in December 2000, the veteran complained of 
chronic knee pain, which had begun two years previously.  The 
examiner's impression was probable left knee medial meniscal 
tear and anterior cruciate ligament and medial collateral 
ligament insufficiency.  

A MRI in January 2001 revealed a medical meniscal tear and an 
anterior lateral meniscal tear.  The radiologist reported 
that the findings may be related to degenerative joint 
disease. 

On VA examination in July 2002, the examiner noted the 
veteran's medical history. The veteran complained of left 
knee pain.  X-rays of the knees revealed degenerative 
arthritis.  The examiner expressed the opinion that since the 
veteran was developing degenerative arthritis in both knees, 
it was more likely than not that the degenerative arthritis 
of the left knee was a general osteoarthritic degenerative 
condition that was in no way related to the service-connected 
disability.  

Analysis

Service connection may be granted for a disability incurred 
in service or for a disability proximately due to, or the 
result of, a service-connected injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a).  Alternatively, additional disability 
is compensable under 38 C.F.R. § 3.310 when a nonservice-
connected disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disability has caused or aggravated a non-service connected 
disability, there must be competent medical evidence of such 
causation or aggravation.  Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service connection, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   

It is not contended or shown that left knee arthrosis had 
onset in service.  Therefore the remainder of the analysis 
addresses secondary service connection.  The first step in 
any analysis for service connection is whether a current 
disability is shown.  In this case, VA medical examinations 
show that the veteran has left knee arthrosis.

The second step of the analysis is whether there is any 
service-connected disability and clearly there are:  
residuals of a shell fragment wound with osteomyelitis of the 
right proximal tibia and partial, right peroneal nerve palsy.    

The third step of the analysis is whether there is medical 
evidence of a nexus between the nonservice-connected 
disability and the service-connected disability.  In this 
case, the VA medical examiner in June 2002 stated that the 
veteran's degenerative arthrosis of the left knee was more 
likely than not a general osteoarthritic degenerative 
condition that was in no way related to a service-connected 
disability.  As there is no contrary medical evidence 
regarding the cause of the left knee arthrosis and no medical 
evidence that the left knee arthrosis was made worse by the 
service-connected right knee disabilities, the Board must 
conclude that there is no nexus between the two and the claim 
of service connection fails.


ORDER

Service connection for degenerative arthrosis of the left 
knee to include as secondary to service-connected 
disabilities of the right leg is denied.


REMAND

The service medical records do not contain a report of 
separation examination in which hearing would have been 
tested.  The record does show that the veteran was wound in 
Vietnam.  On VA examination, including audiometric testing, 
in 2002, history include noise exposure in Vietnam and during 
military training and no occupational exposure after service.  
The pertinent diagnosis was sensorineural hearing loss, but 
the examiners did not express an opinion as to whether the 
current hearing loss was related to the noise exposure during 
service. 

On the claim for increase of the left great toe, on VA 
examination in July 2002, the veteran was recovering from 
foot surgery for fusion of the first metatarsophalangeal 
joint of the left great toe.  The veteran was wearing a cast 
shoe and pins were protruding from the toe.   

Under the duty to assist, in view of the foregoing, the case 
is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
ask the veteran to provide any 
evidence in his possession that 
pertains to his claims.  

2.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's hearing loss is related to 
noise exposure during service.  The 
veteran's file must be made 
available for review by the 
examiner.  The examiner is asked to 
express an opinion on whether the 
veteran's current hearing loss is 
related to noise exposure during 
service and the clinical 
significance, if any, that hearing 
loss was first documented more than 
20 years after service in 1994. 

3.  Schedule the veteran for a VA 
examination to determine the degree 
of impairment resulting from fusion 
of the first metatarsophalangeal 
joint of the left great toe.  The 
veteran's file must be made 
available for review by the 
examiner.  The examiner is asked to 
express an opinion on whether the 
remaining function of the left great 
toe is equivalent to amputation of 
the toe. 

4.  After the above development has 
been completed, adjudicate the 
claims.  If any benefit is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



